Citation Nr: 1501094	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-28 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the residuals of a left orchiectomy due to testicular cancer, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to include as due to herbicide exposure.

4.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus and/or as due to herbicide exposure.

5.  Whether new and material evidence has been received to reopen a claim for service connection for arteriosclerotic heart disease, status post myocardial infarction, to include as secondary to diabetes mellitus and/or as due to herbicide exposure.

6.  Whether new and material evidence has been received to reopen a claim for service connection for diabetic retinopathy with cataracts, to include as secondary to diabetes mellitus and/or as due to herbicide exposure.

7.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.

8.  Entitlement to service connection for the residuals of a left orchiectomy due to testicular cancer, to include as due to herbicide exposure.

9.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

10.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

11.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus and/or as due to herbicide exposure.

12.  Entitlement to service connection for arteriosclerotic heart disease, status post myocardial infarction, to include as secondary to diabetes mellitus and/or as due to herbicide exposure.

13.  Entitlement to service connection for diabetic retinopathy with cataracts, to include as secondary to diabetes mellitus and/or as due to herbicide exposure.

14.  Entitlement to service connection for chronic kidney disease, to include as secondary to diabetes mellitus and/or as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty service from May 1963 to March 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A hearing before the Board was scheduled in July 2013; however, the Veteran failed to appear.  As he has not provided cause for his failure to appear or requested another hearing, his hearing request is deemed withdrawn.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes a July 2014 rating decision that denied service connection for a chronic kidney disease and the Veteran's August 2014 notice of disagreement (NOD).  The electronic folder in Virtual VA includes copies of VA treatment records dated through July 2014, which have been reviewed by the Board.  The RO reviewed treatment records dated through October 2011 prior to issuance of the August 2012 Statement of the Case (SOC).  In a December 2014 letter, the Veteran's representative stated that the Veteran wished to waive Agency of Original Jurisdiction (AOJ) review of all new evidence.  See 38 C.F.R. § 20.1304(c) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for the residuals of a left orchiectomy, hypertension, diabetes mellitus, peripheral neuropathy, arteriosclerotic heart disease, diabetic retinopathy with cataracts, and chronic kidney disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied service connection for the residuals of a left orchiectomy, diabetes mellitus, arteriosclerotic heart disease, peripheral neuropathy, hypertension, and bilateral retinopathy with cataracts.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.  

2.  The evidence received since the February 2004 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for the residuals of a left orchiectomy, diabetes mellitus, arteriosclerotic heart disease, peripheral neuropathy, hypertension, and bilateral retinopathy with cataracts.  

3.  An active psychosis is not shown to have developed during or within two years of the Veteran's separation from active duty service.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied service connection for the residuals of a left orchiectomy, diabetes mellitus, arteriosclerotic heart disease, peripheral neuropathy, hypertension, and bilateral retinopathy with cataracts, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  Evidence received since the February 2004 rating decision is new and material with regard to the claims of entitlement to service connection for the residuals of a left orchiectomy, diabetes mellitus, arteriosclerotic heart disease, peripheral neuropathy, hypertension, and bilateral retinopathy with cataracts; the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment have not been met.  38 U.S.C.A. § 1702 (West 2014); 38 C.F.R. § 3.384 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen 

The RO denied the Veteran's claims for service connection for the residuals of a left orchiectomy, diabetes mellitus, arteriosclerotic heart disease, peripheral neuropathy, hypertension, and bilateral retinopathy with cataracts in a February 2004 rating decision, finding there was no indication that the claimed disabilities were incurred in or otherwise related to service.  The RO noted that although the Veteran reported that he served in Vietnam, the evidence did not show such service or any evidence of herbicide exposure.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the February 2004 rating decision, the following evidence was of record:  service treatment records (STRs); service personnel records (SPRs); VA medical records, including records dated in August 1981 and from October 1999 to October 2003; and lay statements from the Veteran.  His STRs did not show any complaints, treatment, or diagnoses related to the claimed disabilities.  His SPRs showed that the Veteran served in the Dominican Republic and Guam, but not in Vietnam.  VA treatment records noted a history of diabetes mellitus, diabetic retinopathy, neuropathy, coronary artery disease, an orchiectomy following testicular cancer, and hypertension.  

The evidence received since the February 2004 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  In an April 2012 statement, the Veteran's representative indicated that the Veteran stated he was assigned to "force recon and sent on missions in Cambodia and Thailand; states service record is sealed."  This new evidence indicates possible exposure to herbicide agents and potentially relates his current disabilities to service.  Therefore, it addresses the reasons for the previous denial, i.e., nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.  

II.  Eligibility for Treatment for Psychosis under 38 U.S.C.A. § 1702

A.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In June 2009, the Veteran filed a petition to reopen several claims for service connection, including for posttraumatic stress disorder (PTSD).  Later that month, the RO sent a letter to the Veteran notifying him of the evidence needed to reopen and substantiate his claims.  The letter did not address the eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.  Rather, it appears the RO adjudicated this issue on its own accord in the June 2009 rating decision on appeal.  At that time, the RO denied eligibility for treatment for psychosis because the evidence did not establish an active psychosis or mental illness within two years from the date of separation from service pursuant to 38 U.S.C.A. § 1702.  The Veteran filed a notice of disagreement (NOD), and a SOC was issued in August 2012.  The SOC cited the pertinent statute and explained the reasons for the denial.  

Where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007), reversed and remanded on other grounds sub nom, Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 based on notice that was provided to him during the course of his appeal.  Specifically, the June 2009 rating decision and the April 2012 SOC informed the Veteran that a determination of service connection under 38 U.S.C.A. § 1702 is for the purpose of providing eligibility for hospital and medical treatment for Veterans of World War II, Korean Conflict, Vietnam era, or Gulf War Veterans who develop an active psychosis or any active mental illness during or within two years from the date of separation from such service or within two years of the end of the war period, whichever is earlier.  The Veteran was further advised that his claim was denied as he was discharged in 1967, and a psychosis/mental illness was first diagnosed in 2000.  As such, the claim was denied.  Additionally, the Veteran has been represented the entire appeal period.  

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's STRs, SPRs, and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the Veteran's claim.  The Veteran has not identified any outstanding records that are available and relevant to the claim.  Moreover, the record includes various written statements provided by the Veteran and his representative.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issue.  

B.  Merits of the Claim

Under 38 U.S.C.A. § 1702(a), any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702 (West 2014).

The Board finds that the current medical records do not include a diagnosis or other medical evidence of psychosis.  VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384, which was recently amended to reflect an update in the Diagnostic and Statistical Manual of Mental Disorders (DSM) from the Fourth Edition to the Fifth Edition.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014).  These amendments became effective August 4, 2014, but are only applicable to applications for benefits that are received by VA or that are pending before the AOJ on or after the effective date.  The Secretary did not intend for the amendments to apply to claims that were certified or are pending before the Board.  Id. at 45,094.  Nonetheless, the amendments do not affect the outcome in this case.  Under the prior version of 38 C.F.R. § 3.384, the term "psychosis" was defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  The current version of 38 C.F.R. § 3.384 removed the reference to shared psychotic disorder as a distinct diagnosis because the DSM-5 classifies it as part of a delusion disorder.  

The Veteran's STRs do not show any complaint, treatment, or diagnosis related to any psychosis.  The March 1967 separation examination report reflects that his psychiatric evaluation was normal.  

In August 1981, the Veteran was treated for left wrist, arm, and shoulder complaints.  On mental status evaluation, he was oriented.  In March 1983, he filed claims for service connection for left shoulder and wrist disabilities.  There was no mention of any psychosis or mental illness.  

The Veteran's Social Security Administration (SSA) records indicate that he underwent a psychological assessment in September 1994.  The psychologist diagnosed the Veteran with major depressive disorder, chronic, variable, and nonpsychotic; and generalized anxiety disorder, chronic and moderate.

A November 2000 VA mental health record reflects that the Veteran was referred from primary care for homicidal ideations.  At that time, the physician indicated that the Veteran did not have any psychiatric problems.  In July 2003, he was referred from primary care for complaints of flashbacks, nightmares, and insomnia.  He was diagnosed with posttraumatic stress disorder (PTSD) and major depression with psychotic features.  Subsequent VA treatment records primarily note diagnoses of PTSD and depressive disorder not otherwise specified (NOS) for which service connection has been granted.  A July 2010 private psychology report indicates diagnoses of PTSD, major depressive disorder without psychotic features, obsessive compulsive disorder, and cognitive disorder.   

In this case, as outlined above, the Veteran has not been diagnosed with a psychosis as defined by VA regulations.  Although he was diagnosed with major depression with psychotic features in July 2003, this diagnosis does not fall into the definition of psychosis and the condition was not diagnosed within two years of separation from service.  To the extent that the Veteran contends that he does suffer from such a psychosis, the Board affords far greater weight to the findings of multiple VA and private medical professionals, none of whom have diagnosed the Veteran with a psychosis.

The Veteran does not have a current psychosis and there is no evidence that the Veteran developed psychosis either during active service or within two years of separating from active service.  Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.


ORDER

New and material evidence having been submitted, the claims for service connection the residuals of a left orchiectomy, diabetes mellitus, arteriosclerotic heart disease, peripheral neuropathy, hypertension, and bilateral retinopathy with cataracts, are reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702, is denied.

REMAND

The claims for service connection for the residuals of a left orchiectomy, hypertension, diabetes mellitus, peripheral neuropathy, arteriosclerotic heart disease, and diabetic retinopathy with cataracts, are being remanded for additional herbicide exposure development.  The claim for service connection for chronic kidney disease is being remanded for issuance of a SOC.

First, additional development is required regarding the Veteran's assertions that he was exposed to herbicide agents during his service in Southeast Asia.  He claims that his current disabilities are either directly related to herbicide exposure or secondary to his diabetes mellitus.  The Veteran SPRs indicate that he was stationed at the Marine Barracks in Guam from September 1965 to March 1967.  His military occupation specialty (MOS) was "guard."  In an April 2012 statement, his representative indicated that the Veteran stated that "he was assigned to force recon and sent on missions in Cambodia and Thailand; states service record is sealed."  His representative requested that the AOJ obtain the Veteran's pay records from the Defense Finance and Accounting Service (DFAS) to show whether he was drawing combat pay during this time frame.  

If a veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes mellitus and ischemic heart disease, may be presumptively service-connected if they become manifest to a certain degree within the specified time periods.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has also determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section (C)(10)(q).

In accordance with VA's Adjudication Procedural Manual, the AOJ should ask the Veteran for the approximate dates, location, and nature of the alleged herbicide exposure.  Thereafter, as appropriate, the AOJ should follow the provisions outlined in M21-1MR, Part IV, Subpart ii, Chapter 2, Section (C)(10)(o) and (q) for verifying herbicide exposure on a factual basis in locations other than in Vietnam or the Korean DMV and for verifying herbicide exposure in Thailand during the Vietnam era.

In addition, the Veteran's representative has requested that the AOJ request documentation from the DFAS showing whether the Veteran received hazardous duty pay for service in Cambodia and Thailand.  

Second, a remand is required for issuance of a SOC.  In a July 2014 rating decision, the RO denied service connection for chronic kidney disease, and the Veteran filed a NOD in August 2014.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of a SOC.   See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC addressing entitlement to service connection for chronic kidney disease.  If an appeal is perfected, then the appeal should be returned to the Board for further appellate consideration, as appropriate.

2.  Send a letter to the Veteran requesting that he provide information regarding his alleged herbicide exposure in Cambodia and Thailand, to include the approximate dates and location of the alleged exposure.   The Veteran must also provide a description of his daily duties while on temporary duty in Cambodia and Thailand.  

3.  Obtain, for the periods of the Veteran's overseas service in Guam (September 1965 to March 1967), all pay stubs which reflect special pay status from the Defense Finance and Accounting Service (DFAS).

4.  Then, take any other necessary steps to verify the alleged herbicide exposure reported by the Veteran, in accordance with VA's Adjudication Procedural Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section (C)(10)(o) and (q), as appropriate.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran VA examinations in connection with his service connection claims.  

6.  Thereafter, the AOJ should readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


